Petition for Writ of Injunction Denied and Memorandum Opinion filed May
27, 2004








Petition for Writ of Injunction Denied and Memorandum
Opinion filed May 27, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00469-CV
____________
 
IN RE MARVINELL and GREGORY
HARLAN, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF INJUNCTION
 

 
M E M O R A N D U M   O
P I N I O N
On May 17, 2004, relators
filed a petition for writ of injunction in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  This court has the power to issue a writ of
injunction when necessary to enforce our jurisdiction.  Tex.
Gov=t. Code Ann. ' 22.221(a).
Relators have not met their burden of
establishing that the issuance of a writ of injunction is necessary to enforce
our jurisdiction.  Accordingly, we deny relators= petition for writ of injunction. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 27, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.